         Case 3:18-cv-01322-KAD Document 113 Filed 09/25/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT
______________________________________
JANE DOE,                                :
                                         : CIVIL ACTION NO. 3:18-cv-01322-KAD
                             Plaintiff,  :
             v.                          :
                                         :
TOWN OF GREENWICH, SGT. DET.             :
BRENT REEVES, in his individual and      :
Official capacity, and DET. KRYSTIE M.    :
RONDINI, in her individual and official   :
Capacity,                                :
                             Defendants   :
______________________________________:

                       NOTICE OF APPEARANCE FOR NON-PARTY

To the Clerk of this Court and all parties of record:

        Please take notice that the undersigned hereby enters an appearance as counsel for non-party

Philip Russell, Esq. for the limited purpose of the Motion to Quash Subpoena and for Protective

Order being filed herewith. I am admitted or otherwise authorized to practice in this court.

Dated: Cos Cob, Connecticut
       September 25, 2019

                                                        NON-PARTY, PHILIP RUSSELL, ESQ.



                                                        By__/s/________________________
                                                        Philip Russell
                                                        Federal Bar No. ct03127
                                                        Philip Russell, LLC
                                                        1 River Road
                                                        Cos Cob, CT 06807
                                                        Tel: (203) 661-4200
                                                        E-mail: efile@greenwichlegal.com




                                                   1
         Case 3:18-cv-01322-KAD Document 113 Filed 09/25/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

        I hereby certify that on September 25, 2019, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept the electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or
by First Class Mail to anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the court’s CM/ECF System.



                                                              /s/
                                                      Philip Russell




                                                 2
